DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed elements such as “the servo drive”, on lines 1-2 of claim 16 and “an interlocking engagement”, on line 2 of claim 22, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  
For claim 20, the reciataion “when the linear actuator overtravels the soft reference position the nut performs a linear movement in the linear actuator”, on line 6-7, should be changed to -- when the linear actuator overtravels the soft reference position, the nut performs a linear movement in the linear actuator--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a detect the load of the actuator, and update the registered soft reference position on the basis of the detected load” (emphasis added), as recited in the base Claim 14; “the registered soft reference position is updated on the basis of a load increase or load decrease when the soft reference position is overtraveled” as recited in the Claim 15; and “the servo derive is configured, for calibration, to”, as recited in claim 16.  The mentioned claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the actuator” and “the servo drive” coupled respectively with functional languages “configured to: detect the load of the actuator, and update the registered soft reference position on the basis of the detected load” and “configured to: provide a first torque; a second, higher torque, and a third, low torque; and register the position of the servo drive at the second load jump as a soft reference point” without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholders are not preceded by structural modifiers.  Since those terms are not recognized as the name of the specified of circuit for perform those functions but are merely a substitute for the terms “means”.   Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 14-17 have been treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (See PG-Pub, paragraphs [0057] through [0067]; and in conjunction with Figs. 1-2) as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 
This application includes one or more claim limitations that do not use the word “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic step that is coupled with functional language without reciting sufficient a sequence of steps to perform the recited function(s).  Such claim limitations are: “A method of controlling an actuator comprising an electric motor and an actuating element coupled to the electric motor, the method comprising: detecting the load of the actuator, and updating the registered soft reference position on the basis of the detected load” (emphasis added) as recited in Claim 1; “the registered soft reference position is updated when a load increase or load decrease is detected in the electric motor” (emphasis added) as recited in Claim 2; “updating the registered soft reference position when a load increase or load decrease is detected in the electric motor” (emphasis added) as recited in Claim 3; “comparing the detected angular position with the predetermined angular position of the electric motor” as recited in Claim 4; “registering the position of the actuator at the third load jump as the soft reference position” as recited in claim 6; and “the load is detected on the basis of the motor current of the electric motor” as recited in claim 8.  The mentioned claim limitation (s) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholder/method coupled with functional languages “detecting the load”; “updating the registered soft reference position on the basis of the detected load”; updated when a load increase or load decrease is detected; “updating the registered soft reference position when a load increase or load decrease is detected; “comparing the detected angular position with the predetermined angular position of the electric motor”; “registering the position of the actuator at the third load jump as the soft reference position in the electric motor” and “the load is detected on the basis of the motor current of the electric motor” without reciting sufficient sequence steps to achieve the functions.  Since those terms are not 
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,they are being interpreted to cover the corresponding structure and/or sequence of steps described in the specification (See paragraphs [0057] through [0098]; and in conjunction with Figs. 1-8) as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient sequence steps to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient sequence steps to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because the limitation “detect the load of the actuator, and update the registered soft reference position on the basis of the detected load” is unclear.  For example, it is not clear how the actuator can perform the above recited functions.  It is well known in the art that the actuator is a device that causes a machine or other device to operate.  Since, the actuator does not include any other element to perform the above functions. Therefore, the above recited functions are not supported by the recited actuator.  Furthermore, Claims 15-23 are rejected due to their dependencies on the base claim 14.
Claims 1-13 are similar rejected (See the above discussion with regard to Claims 14-23).  Note that Claims 1-13 are associated method claims and they correspond to the recited apparatus of Claims 14-23.
For claims 14 and 16, Claimed elements “actuator” and “the servo drive” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification merely recites the function and does not identify any specific structure in detail for the above specified limitations. It is noted that the use of the term “actuator”/”servo drive” is not adequate structure for performing specialized function because they do not describe a particular structure for performing the function.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear necessary structural connections between the elements such as “an electric motor”, “an actuating element” and “the servo drive” within a recited system of the present application.  For example, the recitation “the servo drive”, on lines 1-2, does not adequately recite the structural cooperative relationships of the servo drive with any element of actuator.  Therefore, the 
	Claim 17 is rejected due to its dependencies on the base Claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-15, 18 and 23, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanowich et al. (hereinafter Romanowich, US 2016/0156299 A1).
For claim 1, Romanowich discloses a method of controlling an actuator comprising an electric motor and an actuating element coupled to the electric motor (Fig. 8 of Romanowich discloses a method of controlling an actuator 500 comprising an electric motor 550 and an actuating element 510 coupled to the electric motor 550 – see Romanowich, Fig. 8, paragraphs [0042] and [0103]), the method comprising:
controlling the electric motor to move the actuating element in a direction towards an absolute mechanical end stop until a last registered soft reference position has been reached and then to overtravel the last registered soft reference position by a predetermined distance (see Romanowich, Fig. 8, paragraph [0111]. It is noted that a last registered soft reference position is position, wherein the speed setpoint is zero – see Romanowich, paragraphs [0111], lines 11-14 and [0131]-[0132]),

updating the registered soft reference position on the basis of the detected load (Figs. 8 and 10 of Romanowich disclose updating the registered soft reference position via PWM Speed controller 538 on the basis of the detected load from current sensor 546 – see Romanowich, Fig. 8, paragraphs [0110]-[0112] and [0121]. It is noted that the registered soft reference position reads on PWM speed output because the speed is in terms of absolute position – see Romanowich, paragraph [0111], lines 1-3).
For claim 2, Romanowich discloses the method according to claim 1, wherein the registered soft reference position is updated when a load increase or load decrease is detected in the electric motor (see Romanowich, Figs. 8 and 10, paragraphs [0110]-[0112] and [0121]-[0122]).
For claim 3, Romanowich discloses the method according to claim 1, the method further comprising:
after the last registered soft reference position has been overtravelled by a predetermined distance, controlling the electric motor to move the actuating element away from the absolute mechanical end stop (see Romanowich, Fig. 13 and paragraph [0140]), and
during the movement away from the absolute mechanical end stop, updating the registered soft reference position when a load increase or load decrease is detected in the electric motor (see Romanowich, Figs. 8, 10 and 13, paragraphs [0110]-[0112]; [0121]; [0145] and [0148]). 
For claim 4, Romanowich discloses the method according to claim 1, further comprising:
determining a predetermined angular position of the electric motor (Fig. 8 of Romanowich discloses determining a predetermined angular position of the electric motor 550 via control signal 564 from input connection 520 – see Romanowich, Fig. 8, paragraph [0110], lines 1-4) and [0124]), 

controlling the electric motor to move the actuating element with a first, low torque (see Romanowich, Fig. 8, paragraph [0104]),
detecting a first load jump by comparing the detected angular position with the predetermined angular position of the electric motor (see Romanowich, Fig. 8, paragraph [0106]).
For claim 5, Romanowich discloses the method according to claim 4, wherein the determining of the detected angular position is performed using measuring data of a Hall sensor (see Romanowich, Fig. 8, paragraph [0106], lines 1-4).
For claim 8, Romanowich discloses the method according to claim 1, wherein the load is detected on the basis of the motor current of the electric motor (see Romanowich, Fig. 8, paragraph [0107]).
For claim 9, Romanowich discloses the method according to claim 1, wherein the predetermined distance is provided via a predetermined number of commutating steps of the electric motor (see Romanowich, paragraph [0133]).
For claim 10, Romanowich discloses the method according to claim 1, wherein the method is used for controlling a linear actuator and the actuating element comprises a linearly moveable shaft or a linearly moveable needle (see Romanowich, Fig. 3, paragraphs [0064], [0092], [0094], [0099], lines 1-6 and [0150]).
For claim 11, Romanowich discloses the method according to claim 1, wherein during the operation of the actuator the soft reference position is regularly updated on the basis of a control command which provides approaching of the closed position of the actuator or follows approaching of the closed position of the actuator (see Romanowich, Fig. 13, paragraphs [0148] and [0150]-[0151]).
For claim 12, Romanowich discloses the method according to claims 4, wherein the first, predetermined torque is chosen such that the first load jump leads to locking of the electric motor (see Romanowich, Fig. 12, paragraphs [0127]-[0129]).
For claim 13, Romanowich discloses the method according to claim 2, wherein the first load jump is detected by identifying locking of the electric motor (see Romanowich, Fig. 10, paragraphs [0121]-[0122]).
For claim 14, Romanowich discloses an actuator, comprising an electric motor and an actuating element coupled to the electric motor (Fig. 8 of Romanowich discloses an actuator 500 comprising an electric motor 550 and an actuating element 510 coupled to the electric motor 550 – see Romanowich, Fig. 8, paragraphs [0042] and [0103]), the actuator being configured to
control the electric motor to move the actuating element in a direction towards an absolute mechanical end stop until a last registered soft reference position has been reached and then to overtravel the last registered soft reference position by a predetermined distance (see Romanowich, Fig. 8, paragraph [0111]. It is noted that a last registered soft reference position is position, wherein the speed setpoint is zero – see Romanowich, paragraphs [0111], lines 11-14 and [0131]-[0132]),
detect the load of the actuator (Fig. 8 of Romanowich discloses detecting the load of the actuator 500 by using a motor current sensor 546 and/or position sensor 552 for detecting the load of the motor 550 – see Romanowich, Fig. 8, paragraphs [0103], [0106]-[0107] and [0112]), and
update the registered soft reference position on the basis of the detected load (Figs. 8 and 10 of Romanowich disclose updating the registered soft reference position via PWM Speed controller 538 on the basis of the detected load from current sensor 546 – see Romanowich, Fig. 8, paragraphs [0110]-[0112] and [0121]. It is noted that the registered soft reference position reads on PWM speed output because the speed is in terms of absolute position – see Romanowich, paragraph [0111], lines 1-3).
For claim 15, Romanowich discloses the actuator according to claim 14, wherein the registered soft reference position is updated on the basis of a load increase or load decrease when the soft reference position is overtravelled (see Romanowich, Figs. 8 and 10, paragraphs [0110]-[0112] and [0121]-[0122]).
	For claim 18, Romanowich discloses the actuator according to claim 14, wherein the actuator is a linear actuator and the actuating element comprises a linearly moveable shaft (see Romanowich, Fig. 3, paragraphs [0064], [0092], [0094], [0099], lines 1-6 and [0150]).
For claim 23, Romanowich discloses the actuator according to claim 14, wherein the actuator is configured to overtravel the last registered soft reference position by a predetermined distance at least regularly whenever approaching the soft reference position is provided (see Romanowich, Fig. 8, paragraph [0111]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Romanowich et al. (hereinafter Romanowich, US 2016/0156299 A1) in view of Cuffe et al. (hereinafter Cuffe, US 5,634,373 A).
For claim 19, Romanowich discloses all limitation as applied to claim 18 above. Romanowich discloses the linearly moveable shaft which is silent for comprising a thread engaging a thread of a nut, connected to the rotor of the electric motor in a torque-proof manner, so that a rotary movement of the rotor leads to a linear displacement between the shaft and the nut. However, Cuffe disloses the linearly moveable shaft which comprises a thread engaging a thread of a nut, connected to the rotor of the electric motor in a torque-proof manner, so that a rotary movement of the rotor leads to a linear displacement between the shaft and the nut (the sole figure of Cuffe discloses the linearly moveable shaft 34 which comprises a thread 32 engaging a thread 30 of a nut 26, connected to the rotor of the electric motor 14 via motor shaft 16, intermediate shaft 18 and drive gear 20 in a torque-proof manner, so that a rotary movement of the rotor/shaft 16 of the electric motor 14 leads to a linear displacement between the shaft 34 and the nut 26 – see Cuffe, sole figure, col. 2, lines 26-53 and col. 3, lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modidy teaching of Romanowich to incorporate teaching of Cuffe for enhanced performance.
For claim 22, Romanowich in view of Cuffe disclose the linear actuator according to claim 19, wherein a rotary movement of the shaft is prevented by an interlocking engagement between the shaft and the housing of the linear actuator (the sole figure of Cuffe discloses a rotary movement of the shaft 34 is prevented by an interlocking engagement 36 between the shaft 34 and the housing 12 of the linear actuator 10 – see Cuffe, sole figure, col 2, lines 42-44 and claim 4).
Allowable Subject Matter
Claims 6-7 and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 6, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, method of controlling an actuator comprising a calibration of the actuator, the calibration comprising:
controlling the electric motor to move the actuating element in the direction towards the absolute mechanical end stop with a second, predetermined torque until a second load jump is detected in the electric motor,
controlling the electric motor to move the actuating element away from the absolute mechanical end stop with a third, higher torque to detach the actuator from the absolute mechanical end stop and to remove it by a predetermined distance,
controlling the electric motor to move the actuating element away from the absolute mechanical end stop with a fourth, low torque until a third load jump is detected in the electric motor, and
registering the position of the actuator at the third load jump as the soft reference position;
wherein a closing movement of the actuating element is in the direction towards the mechanical end stop and an opening movement is in the opposite direction.
Claim 7 is allowed because it depends on claim 6.
For claim 20, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an actuator comprising an elastic element, which biases the linearly moveable shaft in the direction towards the absolute mechanical end stop, and
wherein the nut is supported to be linearly moveable in the linear actuator and rests on a support surface of the linear actuator opposite the elastic element so that
when the linear actuator overtravels the soft reference position the nut performs a linear movement in the linear actuator.
Claim 21 is allowed because it depends on claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)270-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846